Citation Nr: 0820079	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-39 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel

INTRODUCTION

The veteran had active service from September 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In a June 2005 rating decision, the RO rated the veteran's 
post-traumatic osteoarthritis of the left knee as 10 percent 
disabling as of March 15, 2005.  The veteran contends that 
his left knee disability is more disabling than currently 
evaluated.  Having carefully reviewed all of the evidence of 
record, the Board is of the opinion that further development 
of the record is necessary.  

Under 38 U.S.C.A. § 5103A, VA has a duty to assist the 
veteran, including providing a medical examination when such 
an examination is necessary to make a decision on the claim.  
However, if an examination report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.  See 38 C.F.R. 
§ 4.2 (2007).

The veteran testified at the March 2008 hearing that at his 
VA examination in November 2006 the physician did not examine 
him, said "it" was not going to change, and questioned why 
he was there.  He also testified that he gets pain when he 
extends his knee all the way.  The veteran described having 
to sleep with a pillow in between his legs because of knee 
pain and said that the pain is getting worse.  In addition, 
the veteran testified that his left knee is unstable, that he 
can feel it in his knee when the weather changes, that he has 
difficulty walking on uneven surfaces, and that he does not 
go out as much in cold weather as much as he used to because 
he is worried about falling.

The November 2006 VA examination report states, "The 
claimant tells me that he does not know why he is summoned 
for this examination as he tells me that he did not make a 
claim - which is hard to believe but possible."  The 
physician, who also examined the veteran in April 2005, wrote 
that there was "absolutely no interval change" in the 
veteran's left knee since April 2005.  He wrote that on 
examination the veteran's gait was normal without any 
assistive devices.  The physician also opined that the left 
knee continued to look "entirely normal" and demonstrated 
extension to 0 degrees and flexion to 100 degrees without 
pain.  In addition, the physician wrote that there was no 
history of buckling or pain flare up.  The diagnosis from the 
November 2006 examination was relatively asymptomatic post-
traumatic osteoarthritis of the left knee.  There was no 
indication from the physician that he reviewed the veteran's 
claims file.  In light of the above, the Board finds that the 
veteran's November 2006 VA examination was insufficient for 
the purpose of determining service connection.

At his March 2008 hearing the veteran submitted an 
authorization for records to be obtained from Dr. V, a 
private physician from whom he received treatment, along with 
a waiver of RO review of any new evidence presented.  The 
Board, as an appellate body, is not authorized to develop new 
evidence, but the undersigned granted the veteran 30 days 
after the hearing to submit any additional records he could 
obtain.  None have been received.

VA is required to make reasonable efforts to obtain relevant 
records on behalf of claimants.  In addition, VA is allowed 
to refrain or discontinue providing assistance in obtaining 
evidence if a substantially complete application indicates 
that there is no reasonable possibility that any assistance 
provided would substantiate the claim.  Circumstances in 
which VA can refrain from providing assistance include, but 
are not limited to, the claimant's ineligibility for the 
benefit sought, claims that are inherently incredible or 
clearly lack merit, or an application requesting a benefit to 
which the claimant is not entitled as a matter of law.  
38 C.F.R. § 3.159(d) (2007).  The records from Dr. V do not 
fit under any of the exceptions under § 3.159(d).  The 
claimant indicated that Dr. V treated him for his left knee, 
and he submitted an appropriate release form.  Thus, VA is 
required to seek those records, so we will ask the RO to 
attempt to obtain them.

Accordingly, the case is REMANDED for the following action:

1.	With the authorization provided by the 
veteran, the RO should attempt to obtain any 
additional evidence not of record which 
pertains to the claim for service connection 
for post-traumatic osteoarthritis of the left 
knee, to include from Dr. V.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.

2.	After all available records and/or responses 
from each contacted entity have been 
associated with the claims file, or the time 
period for the veteran's response has expired, 
the RO should arrange for the veteran to 
undergo a VA examination by a physician other 
than the one who examined him in November 2006 
and April 2005.  The claims file, to include a 
complete copy of this Remand, must be made 
available to the examiner, and the report of 
the examination should include discussion of 
the veteran's documented medical history and 
assertions.  All appropriate tests and studies 
and/or consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

3.	Thereafter, the RO should readjudicate the 
veteran's claim for post-traumatic 
osteoarthritis of the left knee.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

